        Case 19-01298-5-JNC                      Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                                             Page 1 of
                                                                  30
                                                               United States Bankruptcy Court
                                                              Eastern District of North Carolina
In re:                                                                                                                 Case No. 19-01298-JNC
CAH Acquisition Company 7, LLC                                                                                         Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0417-5                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Oct 28, 2020                                               Form ID: pdf022                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 30, 2020:
Recip ID                 Recipient Name and Address
db                     + CAH Acquisition Company 7, LLC, PO Box 953446, Saint Louis, MO 63195-3446

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 30, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 28, 2020 at the address(es) listed
below:
Name                               Email Address
Benjamin E.F.B. Waller
                                   on behalf of Plaintiff Thomas W. Waldrep Jr., Chapter 11 Trustee for CAH Acquisition Company 7, LLC
                                   bwaller@hendrenmalone.com, jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Benjamin E.F.B. Waller
                                   on behalf of Trustee Thomas W. Waldrep Jr. bwaller@hendrenmalone.com,
                                   jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Brian R. Anderson
                                   on behalf of Special Counsel Greenberg Trauig LLP BRAnderson@foxrothschild.com, pwilliams@foxrothschild.com

Brian R. Anderson
                                   on behalf of Other Professional SAK Management Services LLC BRAnderson@foxrothschild.com,
                                   pwilliams@foxrothschild.com

Brian R. Anderson
                                   on behalf of Health Care Ombudsman Suzanne Koenig BRAnderson@foxrothschild.com pwilliams@foxrothschild.com
       Case 19-01298-5-JNC             Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                                         Page 2 of
                                                        30
District/off: 0417-5                                       User: admin                                                             Page 2 of 3
Date Rcvd: Oct 28, 2020                                    Form ID: pdf022                                                        Total Noticed: 1
Ciara L. Rogers
                          on behalf of Other Professional Sherwood Partners Inc. ciara@olivercheek.com,
                          ashley@olivercheek.com;dana@olivercheek.com;katymac@olivercheek.com;pam@olivercheek.com;ben@olivercheek.com;emil
                          y@olivercheek.com;george@olivercheek.com;clayton@olivercheek.com;linda@olivercheek.com

David J Haidt
                          on behalf of Interested Party Cohesive Healthcare Management and Consulting davidhaidt@embarqmail.com
                          joywatsonnb@embarqmail.com

Ethridge B. Ricks
                          on behalf of Interested Party Rural Wellness Fairfax Inc. bricks@mcguirewoods.com

James C. Lanik
                          on behalf of Trustee Thomas W. Waldrep Jr. notice@waldrepwall.com,
                          trustee@waldrepllp.com;8101@notices.nextchapterbk.com

Jason L. Hendren
                          on behalf of Trustee Thomas W. Waldrep Jr. jhendren@hendrenmalone.com,
                          jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Jason L. Hendren
                          on behalf of Plaintiff Thomas W. Waldrep Jr., Chapter 11 Trustee for CAH Acquisition Company 7, LLC
                          jhendren@hendrenmalone.com, jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Jennifer B. Lyday
                          on behalf of Trustee Thomas W. Waldrep Jr. notice@waldrepwall.com, 6176@notices.nextchapterbk.com

Jennifer B. Lyday
                          on behalf of Special Counsel Parker Hudson Rainer & Dobbs LLP notice@waldrepwall.com, 6176@notices.nextchapterbk.com

Jennifer B. Lyday
                          on behalf of Accountant Arnett Carbis Toothman LLP notice@waldrepwall.com 6176@notices.nextchapterbk.com

Jennifer B. Lyday
                          on behalf of Financial Advisor Grant Thornton LLP notice@waldrepwall.com, 6176@notices.nextchapterbk.com

John Paul H. Cournoyer
                          on behalf of Creditor Sun Finance Inc. jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

John Paul H. Cournoyer
                          on behalf of Creditor Paul L. Nusbaum jpc@nbfirm.com jla@nbfirm.com;sks@nbfirm.com

John Paul H. Cournoyer
                          on behalf of Creditor Steven F. White jpc@nbfirm.com jla@nbfirm.com;sks@nbfirm.com

John Paul H. Cournoyer
                          on behalf of Interested Party Rural Community Hospitals of America LLC jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

Kirstin E. Gardner
                          on behalf of Bankruptcy Administrator Bankruptcy Administrator kirstin_gardner@nceba.uscourts.gov
                          Tanya_aycock@nceba.uscourts.gov;lynn_tingen@nceba.uscourts.gov

Lauren A. Golden
                          on behalf of Creditor Department of Health and Human Services lauren.golden@usdoj.gov kristen.caldaro@usdoj.gov

Marjorie K. Lynch
                          on behalf of Bankruptcy Administrator Bankruptcy Administrator marjorie_lynch@nceba.uscourts.gov
                          lynn_tingen@nceba.uscourts.gov;karen_hayes@nceba.uscourts.gov;lesley_cavenaugh@nceba.uscourts.gov;Tanya_aycock@nceb
                          a.uscourts.gov

Michael J. Quinn
                          on behalf of Creditor Department of Health and Human Services michael.quinn3@usdoj.gov

Nancy A. Peterman
                          on behalf of Health Care Ombudsman Suzanne Koenig petermann@gtlaw.com

Paul A. Fanning
                          on behalf of Interested Party Cohesive Healthcare Management and Consulting LLC paf@wardandsmith.com,
                          DocketCR@wardandsmith.com;blh@wardandsmith.com;nsf@wardandsmith.com;smkott@wardandsmith.com

Rayford K. Adams, III
                          on behalf of Debtor CAH Acquisition Company 7 LLC tadams@spilmanlaw.com, cpeterson@spilmanlaw.com

Rebecca F. Redwine
                          on behalf of Plaintiff Thomas W. Waldrep Jr., Chapter 11 Trustee for CAH Acquisition Company 7, LLC
                          rredwine@hendrenmalone.com, jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Rebecca F. Redwine
                          on behalf of Trustee Thomas W. Waldrep Jr. rredwine@hendrenmalone.com,
                          jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Ross A. Plourde
                          on behalf of Interested Party Cohesive Healthcare Management and Consulting LLC ross.plourde@mcafeetaft.com
        Case 19-01298-5-JNC            Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                                     Page 3 of
                                                        30
District/off: 0417-5                                       User: admin                                                         Page 3 of 3
Date Rcvd: Oct 28, 2020                                    Form ID: pdf022                                                    Total Noticed: 1
Thomas E. Austin, Jr.
                          on behalf of Creditor Cigna Health and Life Insurance Company taustin@taustinlaw.com

Thomas E. Austin, Jr.
                          on behalf of Creditor Cigna HealthCare of North Carolina Inc. taustin@taustinlaw.com

Thomas W. Waldrep, Jr.
                          on behalf of Trustee Thomas W. Waldrep Jr. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

William C. Smith, Jr.
                          on behalf of Interested Party Transcendental Union with Love and Spirit smith@manningfulton.com
                          langdon@manningfulton.com;shields@manningfulton.com;gibson@manningfulton.com

William P Janvier
                          on behalf of Interested Party Boa Vida Foundation Inc bill@janvierlaw.com,
                          samantha@janvierlaw.com;Stephanie@janvierlaw.com;june@janvierlaw.com;kelly@janvierlaw.com;kelly@janvierlaw.com;R55
                          537@notify.bestcase.com

William Walt Pettit
                          on behalf of Creditor Complete Business Solutions Group Inc. walt.pettit@hutchenslawfirm.com,
                          renee.copley@hutchenslawfirm.com


TOTAL: 35
Case 19-01298-5-JNC      Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26               Page 4 of
                                          30
   SO ORDERED.

   SIGNED this 28 day of October, 2020.




                                              _____________________________________________
                                              Joseph N. Callaway
                                              United States Bankruptcy Judge
   ___________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

    IN RE:
                                                          Case No. 19-01298-5-JNC
    CAH ACQUISITION COMPANY #7, LLC
    d/b/a PRAGUE COMMUNITY                                Chapter 11
    HOSPITAL,

                                 Debtor.


    ORDER GRANTING MOTION TO APPROVE COMPROMISE AND SETTLEMENT
                        PURSUANT TO FED. R. BANKR. P. 9019
   ______________________________________________________________________________

          This matter came before the Court for consideration upon the Motion for Order to Approve

    Compromise and Settlement Pursuant to Rule 9019 (the “Motion”) [Dkt. No. ] filed by Thom

   as W. Waldrep, Jr. as Chapter 11 Trustee for the above-captioned Debtor (“Trustee”), seeki

   ng approval of the compromise and settlement of claims between and among (i) the Trustee, (ii) c

    reditors Paul Nusbaum and Steve White (“Nusbaum/White”), (iii) creditor Complete Business So

     lutions Group, Inc. (“CBSG”), and (iv) creditor and management company Cohesive Healthcare
Case 19-01298-5-JNC           Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                        Page 5 of
                                               30


   Management & Consulting LLC (“Cohesive” and, together with the Trustee, CBSG, and

   Nusbaum/White, the “Mediation Parties”).

           Based on the statements made in the Motion (which are adopted and incorporated as if fully

   set forth herein), after sufficient notice and opportunity for hearing being provided, and after no

   objection to the Motion being filed, the Court makes the following facts and conclusions of law:

           1.       The Trustee is the duly appointed and acting Trustee in the case of the above-

   captioned Debtor (the “Debtor”), jointly-administered along with In re CAH Acquisition Company

   #1, LLC d/b/a Washington County Hospital, Case No. 19-00730,1 (collectively, the “Debtors”).

           2.       On September 16, 2019, the Trustee filed an adversary proceeding in this Court

   against CBSG, captioned Waldrep v. Complete Business Solutions Group, Inc., AP No. 19-00138

   (Bankr. E.D.N.C) (the “Adversary Proceeding”).

           3.       On September 30, 2019, the Trustee filed a Chapter 11 Plan of Orderly Liquidation

   in each of the Debtors’ Cases and filed an Amended Chapter 11 Plan of Orderly Liquidation (each

   a “Plan,” and collectively, the “Plans”) in each of the Debtors’ Cases on October 17, 2019.

           4.       On November 27, 2019, the Court entered its Order (A) Establishing Bid

   Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and Manner of Notices,

   (D) Scheduling Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts

   and Unexpired Leases, and (E) Granting Related Relief, (the “Bidding Procedures Order”).




   1
     The Court has entered orders directing the procedural consolidation and joint administration of the following
   debtors; cases: CAH Acquisition Company #1, LLC, d/b/a Washington County Hospital, Case No. 19-00730 (the
   “Washington Case”); CAH Acquisition Company #2, LLC, d/b/a Oswego Community Hospital, Case No. 19-01230
   (the “Oswego Case”); CAH Acquisition Company #3, LLC, d/b/a Horton Community Hospital, Case No. 19-01180
   (the “Horton Case”); CAH Acquisition Company #6, LLC, d/b/a I-70 Community Hospital, Case No. 19-1300 (the
   “I-70 Case”); CAH Acquisition Company #7, LLC, d/b/a Prague Community Hospital, Case No. 19-01298 (the
   “Prague Case”); CAH Acquisition Company #12, LLC, d/b/a Fairfax Community Hospital, Case No. 19-01697 (the
   “Fairfax Case”); and CAH Acquisition Company #16, LLC, d/b/a Haskell County Community Hospital, Case No.
   19-01227 (the “Haskell Case”), (collectively the “Debtors’ Cases”).

                                                         2
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                 Page 6 of
                                           30


          5.      On December 2, 2019, CBSG objected to confirmation of the plans of

   reorganization in the Debtors’ Cases.

          6.      On December 2, 2019, the Bankruptcy Administrator for the Eastern District of

   North Carolina filed the Bankruptcy Administrator’s Consolidated Response to Disclosure

   Statement and Amended Plans of Liquidation, objecting to confirmation of the plans of

   reorganization in the Debtors’ Cases.

          7.      In accordance with the Bidding Procedures Order, the Trustee auctioned

   substantially all the Debtor’s assets at a public auction on December 19, 2019 in Charlotte, North

   Carolina (the “Auction”).

          8.      The Court entered an order approving the sale of substantially all of the Debtor’s

   assets and the sale has now closed. The Sale Order for five of the Debtors—Oswego Community

   Hospital, Horton Community Hospital, Prague Community Hospital, Fairfax Community

   Hospital, and Haskell County Community Hospital—provided for a mediated settlement

   conference with the Nusbaum/White creditors.

          9.      The Mediation Parties selected mediator C. Edward Dobbs (the “Mediator”) and

   proceeded with a global mediated settlement conference to address all claims in each of the

   Debtors’ Cases in order to comply with the Sale Order, effectuate the confirmation of the Plan,

   and respond to the challenges of the COVID-19 coronavirus pandemic.

          10.     After negotiations, led by the Mediator, three of the Mediation Parties (i.e.,

   Nusbaum/White, Cohesive, and the Trustee) agreed to a settlement. Counsel for CBSG attempted

   to obtain authority the authority of CBSG to join the settlement, but that process was interrupted

   by the appointment of a receiver for CBSG.




                                                   3
Case 19-01298-5-JNC         Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                   Page 7 of
                                             30


          11.     On July 31, 2020, the United States District Court for the Southern District of

   Florida (the “District Court”) appointed Ryan K. Stumphauzer as the receiver for CBSG (the

   “Receiver”) in the case of Securities and Exchange Commission v. Complete Business Solutions

   Group, Inc., d/b/a Par Funding, et al., Case No. 20-CIV-81205-RAR. A true and correct copy of

   the order appointing the Receiver was attached to the Motion.

          12.     The District Court gave the Receiver certain duties, including the duty to preserve

   the property interests of CBSG and prevent the dissipation or concealment of such interests. In

   addition, the District Court stayed “[a]ll civil legal proceedings of any nature, including, but not

   limited to, bankruptcy proceedings, . . . or any other actions of any nature involving . . . any of the

   Receivership Entities' property interests . . . [and] any of the Receivership Entities . . . (the

   “Injunction”).” A true and correct copy of the order granting the Injunction was attached to the

   Motion.

          13.     The Receiver and the District Court have agreed to and approved the Agreement.

          14.     Accordingly, all the Mediation Parties have entered into and have approved the

   Mediated Settlement Agreement, (the “Agreement”), a copy of which is attached hereto as Exhibit

   “A” and incorporated by reference.

          15.     The Court finds and orders that the terms of the compromise and settlement

   evidenced in the Motion and incorporated herein are hereby approved in their entirety as being

   fair, equitable, and in the best interests of the bankruptcy estate as required pursuant to Fed. R.

   Bankr. P. 9019.

          ACCORDINGLY, the Court further FINDS AND ORDERS as follows:




                                                     4
Case 19-01298-5-JNC           Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                Page 8 of
                                               30


           1.         The Motion and all of the terms and conditions of the compromise contained therein

   and in the form of the Agreement attached hereto as “Exhibit A” are hereby granted and approved

   in all respects.

           2.         The claims of the Mediation Parties shall be deemed allowed as and to the extent

   provided in the Agreement; provided, however, that (i) each Party’s proof of claim shall be deemed

   amended so that it is allowed only as provided in the Agreement; (ii) the Receiver for CBSG shall

   not be deemed to be the holder of a priority claim under either Section 503 or Section 507(b) of

   the Bankruptcy Code; (iii) Nusbaum/White shall not be deemed to be the holder of a priority claim

   under either Section 503 or Section 507(b) of the Bankruptcy Code except to the extent provided

   in Paragraph D12 of the Agreement; (iv) Cohesive shall be entitled to an administrative claim in

   the Prague Case, the Fairfax Case, and the Haskell Case under Section 364(c)(1) of the Bankruptcy

   Code for the unpaid balance of its debtor-in-possession loans in said cases and under Section

   503(b) of the Bankruptcy Code in said cases for the unpaid balance of its post-petition management

   fees and other administrative expense claims in such case as set forth in the Agreement; (v) the

   Trustee and his retained professionals shall be required to file applications for allowance of their

   claims as and to the extent required by the Bankruptcy Code and/or orders of this Court; and (vi)

   any and all objections that have been, or could be, filed by any Party to another Party’s proof of

   claim or pending request for allowance of administrative expense status shall be deemed to be

   withdrawn by the Party making such objection or otherwise to be disallowed by this Court.

           3.         The amount of any Trustee Related Claims that have not been approved by order

   of this Court on or before the Settlement Effective Date (as defined in the Agreement) shall be

   allowed only to the extent allowed upon further order of this Court. Any fees and expenses

   incurred by the Trustee in connection with the mediation, the preparation and execution of the



                                                      5
Case 19-01298-5-JNC         Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                   Page 9 of
                                             30


   Agreement, the preparation and filing the Motion, and implementation of the Agreement other

   than in the pursuit of any Avoidance Actions (as defined in the Agreement) or Non-Avoidance

   Actions (as defined in the Agreement) shall constitute, to the extent such fees and expenses are

   approved by order of this Court, an administrative expense claim that is subordinate in right of

   payment to all other allowed post-petition claims of the other Mediation Parties in each of the

   Debtors’ cases, including any claim of Cohesive for unpaid debtor-in-possession loans or approved

   management fees in the Prague Case, the Fairfax Case, and the Haskell Case (the “Subordinated

   Trustee Related Claims”).

          4.      Nusbaum/White’s claim shall be allowed in the amount of approximately

   $3,764,938 in each Case, with the exact amount in each Case varying based upon the applicable

   Petition Date for the Debtor in such Case, all as reflected in the filed proofs of claim in each of the

   Cases; and the claim in each such Case shall be a secured claim to the extent of the distributions

   to be made pursuant to subparagraphs 1 through 5 of Paragraph D and under subparagraph 3 of

   Paragraph E of the Agreement, an administrative expense claim to the extent provided in

   subparagraph 12 of Paragraph D of the Agreement, and a general unsecured claim to the extent of

   any remaining balance.

          5.      The claim of the Receiver for CBSG shall be allowed in the amount of

   $2,100,000.00, of which, (i) $1,350,000.00 shall be deemed a general unsecured claim (jointly and

   severally owed by the Debtors), (ii) $405,000.00 shall be deemed secured by the deed of trust on

   the real property of Fairfax Community Hospital, and (iii) $345,000.00 shall be deemed a

   compromised claim with respect to the Gemino Note.

          6.      The claims of Cohesive shall be deemed allowed as follows in the Prague Case, the

   Fairfax Case, and the Haskell Case:



                                                     6
Case 19-01298-5-JNC         Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                 Page 10 of
                                             30


                                    Prague           Fairfax          Haskell          Total
     Administrative (364(c)(1))
     (interest calculated through
     9/22/20)
     DIP Financing
                                    954,218.18       1,448,131.06     549,344.56       2,951,693.80
     Administrative (503(b))
     Management Fee
                                    2,219,959.16     2,115,875.00     2,725,000.00     7,060,834.16
     Payroll and Benefits
                                    88,064.41        491,226.57       393,309.30       972,600.28
     Staffing Solutions
                                    170,384.09       181,322.43       24,157.27        375,863.79
     Post-Petition Advances
                                    271,000.00       78,896.71        400,155.80       750,052.51

                                                                                       9,159,350.74
     General Unsecured
     RevOps
                                    66,306.01        143,148.57       78,822.69        288,277.27
     Expenses Paid Directly
                                    9,627.00         52,758.48        59,225.19        121,610.67
     MediRyde
                                    -                3,586.25         1,589.50         5,175.75
     Pre-Petition Advances
                                    201,735.35       -                212,447.10       414,182.45

                                                                                      829,246.14
            7.      On the Settlement Effective Date, the Trustee, on behalf of the bankruptcy estate,

    and the other Mediation Parties shall be deemed to have waived any right of surcharge under

    Section 506(c) of the Bankruptcy Code as against any other Party or in respect of such other Party’s

    collateral security.

            FURTHER, the Court FINDS AND ORDERS as follows:

            8.      Promptly upon the Settlement Effective Date, the Trustee along with the Receiver

    for CBSG shall file a stipulation of dismissal in the Adversary Proceeding with each Party

    dismissing its claims with prejudice and, with each Party to the Adversary Proceeding to bear such

    Party’s own costs.


                                                     7
Case 19-01298-5-JNC         Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                   Page 11 of
                                             30


           IT IS FURTHER ORDERED as follows:

           9.      The Trustee shall make all distributions as outlined in the Agreement and in the

    manner and form provided in the Agreement.

           10.     The Trustee is authorized to execute any documents necessary to implement the

    terms of the compromise and settlement, including but not limited to the Agreement.

           11.     Creditors Nusbaum/White, the Receiver for CBSG, and Cohesive are authorized

    and directed to execute any documents necessary to implement the terms of the compromise and

    settlement, including but not limited to the Agreement.

           12.     The terms and conditions of the compromise and the Agreement shall survive any

    subsequent order of conversion of the Debtor’s case and order denying confirmation of the

    Debtor’s Plan by this Court.

           13.     The compromise and settlement outlined in the Motion are in the best interest of

    the Debtor, the bankruptcy estate, its creditors, and all parties in interest, and the terms thereof

    shall be binding upon all parties in interest in this case or in any bankruptcy case to which this case

    may be converted.

                                         --END OF DOCUMENT--




                                                      8
Case 19-01298-5-JNC   Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26   Page 12 of
                                       30


                                     EXHIBIT A




                                         9
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                Page 13 of
                                           30


                               MEDIATED SETTLEMENT AGREEMENT

            This Settlement Agreement is entered in to as of August 14, 2020, by and between the
    Parties (as that capitalized term is defined below). The Parties hereby agree as follows:

    Defined Terms:

     Approval Order       --    An order of the Bankruptcy Court granting a motion of the Trustee in
                                each Case pursuant to Bankruptcy Rule 9019 for approval of the
                                Settlement Agreement.

     Bankruptcy Court     --    The United States Bankruptcy Court for the Eastern District of North
                                Carolina, Greenville Division.

     Case                 --    With respect to each Debtor, such Debtor’s Chapter 11 Case or, in the
                                event that such Chapter 11 Case is converted to Chapter 7, such
                                Chapter 7 Case.

     CBSG                 --    Complete Business Solutions Group, Inc.

     CBSG Note Share      --    As defined in Paragraph D1(d).

     Cohesive             --    Cohesive Healthcare Management and Consulting, LLC.

     Debtors              --    Oswego (#2), Horton (#3), Prague (#7), Fairfax (#12), and Haskell
                                (#16).

     Gemino               --    Gemino Healthcare Finance, LLC.

     Gemino Note          --    The Second Amended and Restated Revolving Note dated September
                                16, 2010, made by the Debtors and others to the order of Gemino,
                                jointly and severally, and now held by N/W.

     HAC                  --    Health Acquisition Company, LLC.

     N/W                  --    Paul L. Nusbaum and Steven F. White, jointly and severally.

     N/W                  --    As defined in Paragraph D4(c).
     Subordinated
     Distribution

     Parties              --    Trustee, N/W, Cohesive, and CBSG.

     Petition Date        --    With respect to each Debtor, the date on which such Debtor filed a
                                petition with the Bankruptcy Court for relief under Chapter 11 of the
                                Bankruptcy Code.
Case 19-01298-5-JNC        Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                  Page 14 of
                                            30


     Plan                  --    A plan of reorganization or liquidation filed by the Trustee in each
                                 Debtor’s Chapter 11 Case (as the same may be amended to incorporate
                                 the terms of the Settlement Agreement).

     Settlement            --    This Agreement.
     Agreement
     Settlement            --    As defined in Paragraph E4.
     Effective Date

     Trustee               --    Thomas W. Waldrep, Jr., trustee in each of the pending Chapter 11
                                 Cases or, if any Chapter 11 Case is converted to Chapter 7, the duly
                                 appointed and acting trustee in such Chapter 7 Case.

    Introduction

         After several weeks of negotiations, led by Mediator C. Edward Dobbs, three of the Parties
    (i.e., Nusbaum/White, Cohesive, and the Trustee) agreed to the following settlement (the “Four-
    Party Settlement”). Counsel for CBSG attempted to obtain authority the authority of CBSG to
    join the Four Party Settlement, but that process was interrupted by the appointment of a receiver
    for CBSG.

       On July 31, 2020, the United States District Court for the Southern District of Florida appointed
    Ryan K. Stumphauzer as the receiver for CBSG (the “Receiver”) in the case of Securities and
    Exchange Commission v. Complete Business Solutions Group, Inc., d/b/a Par Funding, et al., Case
    No. 20-CIV-81205-RAR.

        If the Receiver elects to join the Four Party Settlement, then the treatment of the Parties is
    described below. If the Receiver elects to reject the Four Party Settlement, then such settlement
    will be modified as stated in Paragraph G below titled “Modifications if CBSG Receiver Rejects
    Four Party Settlement.”
    A. Trustee’s Estimate of Available Proceeds

    The Trustee estimates available proceeds in each of the Debtor’s estates to be approximately as
    follows:

                                Cash on Hand               Estimated AR         CARES Act Funds
                                (including Sale            Collections
                                Proceeds)

     Oswego                     $77,810.11 ($75,000)       $1,077,642

     Horton                     $315,513.09                $724,305
                                ($275,000)

     Prague                     $1,805,978.81              $578,000             $1,508,670.62*
                                ($400,000)



                                                       2
Case 19-01298-5-JNC         Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                Page 15 of
                                             30


     Fairfax                   $2,580,267.53             $1,043,000            $526,858.01*
                               ($2,098,979.57)

     Haskell                   $268,147.40               $1,575,200            $120,511.80*
                               ($200,000)

     TOTAL:                    $5,047,716.94             $4,998,147            $2,156,040.43
                               ($3,048,979.57)


    * = as of May 19, 2020 -- The disposition of the CARES Act monies is the subject of ongoing
    litigation/settlement negotiations. The Trustee has sought Bankruptcy Court permission to make
    available to the Parties and other creditors the unused CARES Act funds in the amounts shown
    above. At this point in time, the Trustee believes that there is a likelihood that the CARES Act
    funds in the Fairfax, Prague, and Haskell Cases will be available for use in accordance with this
    Settlement Term Sheet (subject to Bankruptcy Court approval) in the approximate amounts set
    forth above.

    B. Claims of Parties

    1. Estimated Trustee Related Claims:

       The Trustee has estimated that, as of May 31, 2020, accrued and unpaid fees and expenses of
       the Trustee and his retained professionals are as follows, by Case:

             x   Oswego – $340,866

             x   Horton – $426,206

             x   Prague – $723,879

             x   Fairfax – $845,684

             x   Haskell – $861,011

                 TOTAL: $3,187,646

       All the foregoing fees and expenses, together with those incurred after the date hereof (to the
       extent approved by the Bankruptcy Court) are collectively referred to as the “Trustee Related
       Claims.”

    2. Cohesive Claims:

       (a)       Cohesive asserts claims totaling $12,752,811.54, of which $2,764,214 represents the
                 unpaid principal balance of DIP financing, $7,060,834.16 represents management fees,
                 $414,182.45 represents pre-petition advances, and $750,052.51 represents post-petition
                 advances, in part broken down as follows:



                                                     3
Case 19-01298-5-JNC          Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                 Page 16 of
                                              30



                 x   Prague – $3,915,420.88 (of which $888,344.86 is asserted to be the unpaid principal
                     balance of DIP financing, $201,735.35 is asserted to be pre-petition advances, and
                     $2,219,959.16 is asserted to be management fees)

                 x   Haskell – $4,412,721.94 (of which $518,015 is asserted to be the unpaid principal
                     balance of DIP financing, $212,447.10 is asserted to be pre-petition advances, and
                     $2,725,000 is asserted to be management fees)

                 x   Fairfax – $4,424,668.72 (of which $1,357,854 is asserted to be the unpaid principal
                     balance of DIP financing, $0 is asserted to be pre-petition advances, and $2,115,875
                     is asserted to be management fees)

       (b)       Cohesive contends that interest has accrued on the unpaid principal balance of its DIP
                 loans, at the agreed upon rate of 5.5% per annum, in the amount of $65,873.32 in the
                 Prague Chapter 11 Case; $31,329.47 in the Haskell Chapter 11 Case; and $90,276.35
                 in the Fairfax Chapter 11 Case.

    3. Nusbaum/White Claim:

       Nusbaum and White (“N/W”) assert a claim against all of the Debtors, jointly and severally,
       based upon the unpaid balance of the Gemino Note, totaling $3,764,938 as of the applicable
       Petition Date for each Debtor, which N/W contend is a secured claim to the extent of the value
       of the assets of each Debtor in respect of which N/W assert a perfected, first priority lien and
       is an unsecured claim against each of the Debtors to the extent of any deficiency.

    4. CBSG Claim:

       CBSG asserts claims against the Debtors, jointly and severally, totaling $6,113,514.70, without
       interest.

             Note: The CBSG proofs of claim do not appear to make any allocation of advances as
             among HAC and any of the Debtor subsidiaries.

    5. Pre-Petition Priority Claims (wages, taxes, etc.):

       The Trustee estimates pre-petition priority claims to be as follows, by Case:

             x   Oswego    - $1,989,040.07
             x   Horton    - $2,693,378.14
             x   Prague    - $1,148,516.39
             x   Fairfax   - $1,364,576.26
             x   Haskell    - $1,370,798.27

    C. Claim Allowance




                                                      4
Case 19-01298-5-JNC      Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                    Page 17 of
                                          30


    1. Deemed Allowance of Party Claims:

       (a)   The claims of the Parties shall be deemed allowed as and to the extent hereinafter
             provided in this Settlement Term Sheet, without defense, setoff, recoupment,
             recharacterization, subordination (except as provided herein), marshaling, surcharge
             rights, avoidance, or any other challenge to any such claim of any nature (whether such
             challenge is brought by motion, claim objection, adversary proceeding, contested
             matter, or otherwise), and without the necessity of any amendment, modification,
             withdrawal or refiling of any proof of claim in any of the Cases and without post-
             petition interest (except for the principal balance of Cohesive’s DIP loans); provided,
             however, that (i) each Party’s proof of claim shall be deemed amended so that it is
             allowed only as provided herein; (ii) CBSG shall not be deemed to be the holder of a
             priority claim under either Section 503 or Section 507(b) of the Bankruptcy Code; (iii)
             N/W shall not be deemed to be the holder of a priority claim under either Section 503
             or Section 507(b) of the Bankruptcy Code except to the extent provided in Paragraph
             D12 hereof; (iv) Cohesive shall be entitled to an administrative claim in the Prague,
             Haskell, and Fairfax Cases under Section 364(c)(1) of the Bankruptcy Code for the
             unpaid balance of its DIP loans in such Case and under Section 503(b) of the
             Bankruptcy Code in each of those Cases for the unpaid balance of its post-petition
             management fees and other administrative expense claims in such Case as hereinafter
             set forth; (v) the Trustee and his retained professionals shall be required to file
             applications for allowance of their claims as and to the extent required by the
             Bankruptcy Code and/or orders of the Bankruptcy Court; and (vi) any and all objections
             that have been, or could be, filed by any Party to another Party’s proof of claim or
             pending request for allowance of administrative expense status shall be deemed to be
             withdrawn by the Party making such objection or otherwise to be disallowed by the
             Bankruptcy Court.

       (b)   The amount of any Trustee Related Claims that have not been approved by the
             Bankruptcy Court on or before the Settlement Effective Date (as defined below) shall
             be allowed only to the extent approved by the Bankruptcy Court. Any fees and expenses
             incurred by the Chapter 11 Trustee in connection with the mediation among the Parties,
             the preparation and execution of the Settlement Agreement, the preparation and filing
             of a 9019 Motion in each Case for approval of the Settlement Agreement, and
             implementation of the Settlement Agreement other than in the pursuit of any Avoidance
             Actions (as hereinafter defined) or Non-Avoidance Actions (as hereinafter defined)
             shall constitute, to the extent such fees and expenses are approved by the Bankruptcy
             Court, an administrative expense claim that is subordinate in right of payment to all
             other allowed post-petition claims of the other Parties in each Chapter 11 Case,
             including any claim of Cohesive for unpaid DIP loans or approved management fees
             in the Prague, Fairfax, and Haskell Cases (the “Subordinated Trustee Related Claims”).

       (c)   N/W’s claim shall be allowed in the amount of approximately $3,764,938 in each Case,
             with the exact amount in each Case varying based upon the applicable Petition Date for
             the Debtor in such Case, all as reflected in the filed proofs of claim in each of the Cases;
             and the claim in each such Case shall be a secured claim to the extent of the




                                                    5
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                Page 18 of
                                           30


            distributions to be made pursuant to subparagraphs 1 through 5 of Paragraph D and
            under subparagraph 3 of Paragraph E, an administrative expense claim to the extent
            provided in subparagraph 12 of Paragraph D, and a general unsecured claim to the
            extent of any remaining balance.

      (d)   CBSG’s claim shall be allowed in the amount of $2,100,000, of which (i) $1,350,000
            shall be deemed a general unsecured claim (jointly and severally owed by each Debtor),
            (ii) $405,000 shall be deemed secured by the deed of trust on the Fairfax real estate
            (purchaser allocated approximately $645,000 to the real estate), and (iii) $345,000 shall
            be deemed a compromised claim with respect to distributions on account of the Gemino
            Note (the “CBSG Note Share”).

      (e)   The claims of Cohesive shall be deemed allowed as follows in each of the Prague,
            Haskell, and Fairfax Cases:

                                   Prague             Fairfax             Haskell             Total

            Administrative (364(c)(1))
            (interest calculated through
            9/22/20)

            DIP Financing
                                   954,218.18         1,448,131.06        549,344.56          2,951,693.80

            Administrative
            (503(b))

            Management
            Fee                    2,219,959.16       2,115,875.00        2,725,000.00        7,060,834.16

            Payroll and
            Benefits               88,064.41          491,226.57          393,309.30          972,600.28

            Staffing
            Solutions              170,384.09         181,322.43          24,157.27           375,863.79

            Post-Petition
            Advances               271,000.00         78,896.71           400,155.80          750,052.51


                                                                                              9,159,350.74

            General
            Unsecured

            RevOps
                                   66,306.01          143,148.57          78,822.69           288,277.27




                                                  6
Case 19-01298-5-JNC        Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                   Page 19 of
                                            30


               Expenses Paid
               Directly               9,627.00            52,758.48           59,225.19            121,610.67

               MediRyde
                                      -                   3,586.25            1,589.50             5,175.75

               Pre-Petition
               Advances               201,735.35          -                   212,447.10           414,182.45


                                                                                                   829,246.14



       (f)    Effective on the Settlement Effective Date (as defined below), the Trustee, on behalf
              of the bankruptcy estate, and the other Parties shall be deemed to have waived any right
              of surcharge under Section 506(c) of the Bankruptcy Code as against any other Party
              or in respect of such other Party’s collateral security.

    2. No Effect on Other Claims:

       Unless the terms of the Settlement Agreement are incorporated into a Plan that is confirmed
       by the Bankruptcy Court, in no event shall the terms contained in the Settlement Agreement
       (including, without limitation, the treatment of the claims of the Parties as set forth therein)
       adversely affect the right of any other interested party to (a) assert a claim in any of the Cases,
       whether as a secured claim, general unsecured claim, priority claim, or administrative claim;
       or (b) assert any lien or claim priority with respect to such interested party’s claim.

    D. Treatment of Party Claims

    1. In Oswego Case

       Assume that estimated AR Collections of $1,077,642 are fully collected and, combined with
       cash on hand, result in monies available for distribution of approximately $1,155,400.

       (a)    Trustee Related Claims – Trustee Related Claims of approximately $341,000 will be
              capped, solely for purposes of this distribution, at $300,000 and be paid from any
              available proceeds in the Oswego Case.

       (b)    Cohesive Claim – No distribution.

       (c)    N/W Claim – 65% of available balance (i.e., after payment of capped Trustee Related
              Claims), or $556,010

       (d)    CBSG Claim – From the balance of monies available for distribution in the Oswego
              Case, CBSG would be entitled to receive 35%, or $299,390.




                                                     7
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                 Page 20 of
                                           30



    2. In Horton Case

       Assume that estimated AR Collections of $724,305 are fully collected and, combined with
       cash on hand, result in monies available for distribution of approximately $1,039,818.

       (a)    Trustee Related Claims – Trustee Related Claims of approximately $426,206 will be
              capped, solely for purposes of this distribution, at $400,000 and be paid from any
              available proceeds in the Horton Case.

       (b)    Cohesive Claim – No distribution.

       (c)    CBSG Claim – $45,610, which is an amount equal to the CBSG Note Share minus the
              anticipated distribution to CBSG in the Oswego Case of $299,390.

       (d)    N/W Claim – $594,208, which is the balance of $639,818 available for distribution
              minus the amount distributed to CBSG ($45,610).

    3. In Prague Case

       Assume that estimated AR Collections of $578,000 are fully collected and, combined with
       cash on hand, result in monies available for distribution of approximately $2,384,000.

       (a)    Trustee Related Claims – Trustee Related Claims of approximately $723,879 will be
              capped, solely for purposes of this distribution, at $700,000 and be paid from any
              available proceeds in the Prague Case.

       (b)    N/W Claim – $400,000 (sale proceeds) plus $500,000 (pre-petition accounts
              receivable/adequate protection lien), subject to a 35% sharing if and to the extent that
              CBSG has not been paid the full amount of the CBSG Note Share ($345,000) in
              aggregate from all of the Cases (without including the $405,000 distribution on account
              of the Fairfax deed of trust claim).

       (c)    Cohesive Claim – $784,000 (on account of principal balance of DIP loan)

       (d)    CBSG Claim – No distribution (unless and to the extent that aggregate distributions
              from all other Cases are inadequate to pay CBSG the full amount of the CBSG Note
              Share ($345,000), without taking into account the $405,000 distribution to be made to
              CBSG on account of the Fairfax deed of trust claim).

    4. In Fairfax Case

       Assume that estimated AR Collections of $1,043,000 are fully collected and, combined with
       cash on hand, result in monies available for distribution of approximately $3,623,267.




                                                   8
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                   Page 21 of
                                           30



       (a)    Trustee Related Claims – Trustee Related Claims of approximately $845,684 will be
              capped, solely for purposes of this distribution, at $800,000 and be paid from any
              available proceeds in the Fairfax Case.

       (b)    CBSG Claim – $405,000 on account of deed of trust claim. No other distribution
              (unless and to the extent that aggregate distributions from all other Cases are inadequate
              to pay CBSG the full amount of the CBSG Note Share ($345,000), without taking into
              account the $405,000 distribution to be made to CBSG on account of the Fairfax deed
              of trust claim).

       (c)    N/W Claim – $1,200,000 (from available sale proceeds of $1,693,979 remaining after
              deducting $405,000 for the CBSG deed of trust claim) plus an amount equal to (i) $1
              million (from accounts receivable collections) minus (ii) $350,000 from such available
              sale proceeds, to be remitted to Cohesive in satisfaction of all claim objections
              Cohesive may have to N/W’s claim and Cohesive’s asserted marshaling argument (the
              “N/W Subordinated Distribution”), for a total distribution to N/W from such available
              sale proceeds of $1,850,000. The N/W Subordinated Distribution shall not operate to
              reduce N/W’s claim as otherwise allowed in this Settlement Term Sheet.

       (d)    Cohesive Claim – $493,979 (balance of sale proceeds) plus $524,288 (balance of
              receivable collections) plus the N/W Subordinated Distribution ($350,000).

    5. In Haskell Case

       Assume that estimated AR Collections of $1,575,200 are fully collected and, combined with
       cash on hand, result in monies available for distribution of approximately $1,843,347.

       (a)    Trustee Related Claims – Trustee Related Claims of approximately $861,011 will be
              capped, solely for purposes of this distribution, at $830,000 and be paid from any
              available proceeds in the Haskell Case.

       (b)    CBSG Claim – No distribution (unless and to the extent that aggregate distributions
              from all other Cases are inadequate to pay CBSG the full amount of the CBSG Note
              Share ($345,000), without taking into account the $405,000 distribution to be made to
              CBSG on account of the Fairfax deed of trust claim).

       (c)    Cohesive Claim – $1,013,347 (subject to clause (d) below).

       (d)    N/W Claim – No distribution unless and to the extent that aggregate distributions to
              N/W and CBSG on account of the Gemino Note (and, for purposes hereof, the N/W
              Subordinated Distribution in the Fairfax Case shall not be deemed to be a distribution
              on account of the Gemino Note) do not total at least the aggregate amount provided for
              in subparagraphs 1-4 of this Paragraph D, in which event N/W shall be entitled to
              receive the amount of the difference from funds that would otherwise be available to
              Cohesive under clause (c) above.




                                                    9
Case 19-01298-5-JNC        Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                  Page 22 of
                                            30



    6. CARES Act Fund Distributions

       If and to the extent that the Bankruptcy Court authorizes the Trustee in the Prague, Fairfax,
       and/or Haskell Cases to use all or any part of the CARES Act funds on hand, the Trustee shall
       use (a) 35% of such funds in each Case to pay allowed Trustee Related Claims (other than
       Subordinated Trustee Related Claims) in such Case; and (b) 65% of such funds in each Case
       (i) first to pay any unpaid principal balance of DIP loans owed to Cohesive in such Case
       together with accrued and unpaid interest thereon and owed by the Debtor in such Case as and
       to the extent shown in Paragraph B2(b), and (ii) thereafter to pay all other administrative
       expense claims in such Case (including any Trustee Related Claims, administrative expense
       claims owed to Cohesive, and any administrative claim of N/W, in each instance in an amount,
       by Case, shown in Paragraph B1 (in the case of the Trustee Related Claims), Paragraph C1(d)
       (in the case of Cohesive), and Paragraph D12 (in the case of N/W)), on a ratable basis to the
       holders of such claims.

    7. Distribution of Post-October 2019 Cost Report Receivable Collections

       The proceeds of cost report receivables that are to be billed, collected and turned over to the
       Trustee by the purchaser of assets in each Case shall be remitted to Cohesive to the extent that
       such cost report receivables relate to Prague, Fairfax or Haskell, for application to any unpaid
       administrative expense claim of Cohesive in such Case; and any collections allocable to cost
       report receivables of Oswego or Horton shall be distributed pro rata to the holders of unpaid
       administrative claims in those Cases. The Trustee and Cohesive shall diligently and in good
       faith cooperate with one another in an effort to maximize the collection of such cost report
       receivables.

    8. Distribution of Recoveries on Avoidance Actions

       Any recoveries received by the Trustee on or after the Settlement Effective Date in any Case
       from the prosecution or settlement of any Chapter 5 cause of action in such Case (each, an
       “Avoidance Action”), net of allowed expenses of collection, shall be distributed first to the
       holders of unpaid administrative expense claims in such Case (in the order of their respective
       priorities), with the balance applied on a pro rata basis to the payment of pre-petition priority
       claims in such Case and thereafter on a pro rata basis to the holders of pre-petition general
       unsecured claims in such Case. For purposes of this Paragraph D8 and elsewhere in this
       Settlement Term Sheet, (a) N/W shall be deemed to be the holder of a pre-petition general
       unsecured claim in an amount equal to $3,764,938 minus all amounts to be distributed on
       account of the Gemino Note pursuant to subparagraphs 1-5 and 12 of Paragraph D; (b)
       Cohesive shall be deemed to be the holder of a pre-petition general unsecured claim in an
       amount, in each of the Prague, Haskell, and Fairfax Cases, equal to the unpaid amount of pre-
       petition advances, post-petition advances (other than DIP financing), and pre-petition
       management fees in such Case; and (c) CBSG shall be the holder of a pre-petition general




                                                    10
Case 19-01298-5-JNC        Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                   Page 23 of
                                            30


       unsecured claim against each of the Debtors, jointly and severally, in the amount of
       $1,350,000.

    9. Distribution of Recoveries on Non-Avoidance Actions

       If and to the extent that the Trustee recovers (through litigation or settlement) any monies on
       account of any cause of action arising in or related to any Case other than an Avoidance Action
       (each a “Non-Avoidance Action”), then the proceeds collected in respect of any such claim
       (net of collection costs) shall be remitted first to any person or entity (other than a Party)
       holding a duly perfected, unavoidable security interest in such claim or the proceeds thereof
       (in the order of lien priorities, if more than one such claimant) and the balance, if any, shall be
       remitted on a pro rata basis to the holders of pre-petition general unsecured claims in such
       Case.

    10. Payments on Account of Subordinated Trustee Related Claims

       As provided in Paragraph C1(b) above, the Subordinated Trustee Related Claims shall not be
       entitled to receive any distribution from available proceeds in any Case until all of the other
       allowed administrative expense claims under Section 503 of the Bankruptcy Code of the other
       Parties in such Case have been paid in full; but thereafter such Subordinated Trustee Related
       Claims in a Case shall be paid from any available funds in such Case other than funds
       representing recoveries of Non-Avoidance Actions in such Case.

    11. Responsibility for and Timing of Distributions

       The Trustee shall be responsible for making all distributions pursuant to the Settlement
       Agreement, unless otherwise provided in a confirmed Plan or order of the Bankruptcy Court.
       The initial distributions pursuant to the Settlement Agreement shall be made, in each Case, on
       a date (the “Initial Distribution Date”) that is within 10 business days after the Settlement
       Effective Date, provided that, if prior to the Settlement Effective Date the Settlement
       Agreement is incorporated into a Plan, then the Initial Distribution Date in the Case in which
       such a Plan is filed shall be within 10 business days after the earlier to occur of the effective
       date of such Plan or the date on which the Bankruptcy Court enters an order declining
       confirmation of such Plan. After the initial distributions in a Case, subsequent distributions in
       such Case shall be made promptly after the Trustee’s receipt in such Case of funds available
       for such distribution in accordance with the Settlement Agreement; provided, however, that
       the Trustee shall be authorized (a) to withhold, in each Case, a reasonable reserve for
       anticipated expenses of administering such Case; (b) to establish, in each Case, a carve-out for
       mediation and investigation expenses in accordance with Paragraph E2 below; and (c) on
       written notice from the mediator, to pay a Party’s share of mediation expenses that such Party
       fails to pay within 30 days following the mediator’s submission of an invoice to the Parties for
       the mediation expenses, whether or not such delinquent or defaulting Party ultimately elects to
       be a party to the Settlement Agreement, by deducting such delinquent amount from amounts
       otherwise distributable to (or set aside for) such Party (whether pursuant to the Settlement
       Agreement or otherwise), but the foregoing shall not be deemed to relieve any Party from its
       obligation to pay its agreed upon share of the mediation expenses. If at the time of any




                                                     11
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                  Page 24 of
                                           30


       distribution a Party’s claim under Sections 503 or 507(b) of the Bankruptcy Code is disputed
       by the Trustee, in whole or in part, as authorized by Paragraph C1(a) hereof, then the Trustee
       shall set aside an amount that such Party would otherwise be entitled to receive pending a
       resolution of such objection by the Bankruptcy Court.

    12. N/W Administrative Expense Claim

       Provided that the aggregate distributions to N/W and CBSG on account of the Gemino Note
       (and, for purposes hereof, the N/W Subordination Distribution in the Fairfax Case shall not be
       deemed to be a distribution on account of the Gemino Note), without taking into account the
       N/W Subordinated Distribution to Cohesive under Paragraph D4(c), total at least the aggregate
       amount provided for in subparagraphs 1-5 of this Paragraph D, then N/W shall not have any
       post-petition administrative claim in any of the Cases. If, however, the aggregate distributions
       on account of the Gemino Note are less than the amounts projected for and allocated to N/W
       pursuant to subparagraphs 1-5 of this Paragraph D, then N/W shall have an administrative
       expense claim in each Case under Section 503(b) of the Bankruptcy Code in an aggregate
       amount equal to the shortfall; provided, however, that such administrative expense claim in
       each Case shall in no event exceed $0 in the Oswego Case, $132,302.54 in the Horton Case,
       $151,610.57 in the Prague Case, $8,100.65 in the Fairfax Case, and $1,076,970.20 in the
       Haskell Case.

    E. Other Material Terms

    1. Cooperation:

       The Parties shall cooperate with one another, diligently and in good faith, to implement the
       settlement terms, including the preparation of any and all ancillary documentation necessary
       or appropriate to implement the terms contained in the Settlement Agreement.

    2. Carve-Out for Mediation and Investigation Expenses:

       The Parties agree that, prior to any payment being made from any cash on hand in any Debtor’s
       estate (whether prior to or after the Settlement Effective Date (as defined below)), the Trustee
       shall set aside (a) an amount necessary to pay the Debtors’ share of the mediator’s fees and
       expenses (to the extent allowed by the Bankruptcy Court) and (b) $80,000 to be paid by the
       Trustee to the McDonald Hopkins law firm, as special counsel to the Trustee in the Washington
       County, Prague, and Fairfax Cases, for investigation by that law firm of potential Non-
       Avoidance Actions (and each Party shall support the Trustee’s request to pay such amount to
       that firm and the Trustee’s authority to pay its percentage share of the mediator’s fees and
       expenses).

    3. Collection of Pre-Sale Receivables:

       In accordance with the DIP financing orders, Cohesive shall continue to use its best efforts to
       collect and recover pre-sale receivables of each of Fairfax, Prague and Haskell, subject to
       compensation terms for such collection efforts that are agreed to between Cohesive and N/W,




                                                   12
Case 19-01298-5-JNC       Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                    Page 25 of
                                           30


       with all proceeds to be remitted (with a full accounting) to N/W on a monthly basis; provided
       that Cohesive’s compensation shall be paid solely and exclusively from the proceeds of such
       collections.

    4. Conditions Precedent:

       The effectiveness of the terms contained in the Settlement Agreement shall be conditioned
       upon, and shall be effective on the date of (the “Settlement Effective Date”), the entry by the
       Bankruptcy Court of an Approval Order in each Case, in form and substance reasonably
       satisfactory to the Parties, approving the Settlement Agreement; and such Approval Order
       having become final and not subject to further appeal or review on or before October 15, 2020.

    5. Trustee’s 9019 Motion:

       Promptly (and in any event within five business days) after execution of the Settlement
       Agreement by the Parties, the Trustee shall file, in each Case, a motion under Bankruptcy Rule
       9019 for approval by the Bankruptcy Court of the Settlement Agreement, and each of the other
       Parties agrees to support the Trustee’s motion in each Case.

    6. Mutual Releases; Covenants Not to Sue:

       (a)    Effective upon the Settlement Effective Date, each Party shall be deemed to have
              released each other Party (together with such other Party’s officers, agents, attorneys,
              employees, members, shareholders, heirs, executors, administrators, successors, and
              assigns and, in the case of the Trustee, each of the estates of the Debtors) from any and
              all liabilities, claims, actions, and causes of action that such Party may have against any
              other Party and that arise out of or relate to any Party’s claims against, liens upon assets
              of, or payments to such Party by any of the Debtors; provided, however, that the
              foregoing release shall not operate to release (i) any Party from such Party’s liabilities
              and obligations under the Settlement Agreement; (ii) any Party from a cause of action
              for fraud by the Trustee based upon a Party’s active knowledge, assistance, and/or
              participation in any fraudulent billing scheme engaged in by the Debtors pre-petition;
              or (iii) N/W from any claim that CBSG may have to a security interest in any
              promissory note that N/W (or any affiliate of N/W) may have obtained directly or
              indirectly from HAC, other than the Gemino Note. The Trustee represents to each of
              the other Parties that, as of the date of this Settlement Term Sheet, the Trustee is not
              aware of any other Party’s knowledge of, assistance with, and/or participation in any
              fraudulent billing scheme engaged in by any Debtor; and the Trustee further represents
              that any potential claim for any such possible misconduct is being preserved solely
              because the Trustee has not completed his investigation, through counsel retained by
              him, of the relevant facts and circumstances.

       (b)    Each Party will be deemed to have covenanted and agreed, effective on the Settlement
              Effective Date, not to file or continue to pursue any action, suit or other proceeding
              against another Party or against HAC or any member or manager of HAC in his
              capacity as such, with the sole exception of (i) any action, suit or other proceeding to




                                                    13
Case 19-01298-5-JNC        Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                  Page 26 of
                                            30


              enforce the terms of the Settlement Agreement or (ii) a cause of action for fraud by the
              Trustee based upon a Party’s active knowledge, assistance, and/or participation in any
              fraudulent billing scheme engaged in by the Debtors pre-petition.

    7. Dismissal of Adversary Proceeding:

       Promptly (and in any event within 10 days) after the Settlement Effective Date, the Trustee
       will dismiss, with prejudice, that certain adversary proceeding captioned Waldrep v. Complete
       Business Solutions Group, Inc., AP No. 19-00138 (Bankr. E.D.N.C) (the “Adversary
       Proceeding”), and CBSG will concurrently dismiss, with prejudice, all crossclaims,
       counterclaims and third party claims against any Party and HAC in the adversary proceeding,
       with each Party to the adversary proceeding to bear such Party’s own costs.

    8. Plan Confirmation/Conversion of Cases:

       At the election of the Parties, and as set forth in the Settlement Agreement, the Parties will
       determine whether the terms of the Settlement Agreement are to be incorporated into a Plan,
       but to be enforceable notwithstanding failure of any such Plan to be confirmed; or, if the Parties
       do not mutually agree to incorporate the terms of the Settlement Agreement into a Plan, the
       Trustee, with the support of the other Parties, will file a motion with the Bankruptcy Court for
       a conversion of the Chapter 11 Cases of each of the Debtors to Chapter 7 (with the Approval
       Order providing that the Settlement Agreement will nevertheless be enforceable in any Chapter
       7 Case and binding on any Chapter 7 Trustee). Notwithstanding the foregoing, in no event shall
       any provision hereinabove for the distribution of any monies in any Chapter 11 Case to the
       holder of a pre-petition or post-petition claim, other than claims of the Parties, be effective in
       the absence of a confirmed plan in such Case, and any such monies otherwise distributable to
       a person or entity other than a Party as contemplated herein shall instead be distributed to the
       holders of allowed administrative claims, in the order of their respective priorities; and
       notwithstanding the entry of an Approval Order in any Chapter 11 Case that is later converted
       to a case under Chapter 7, the Chapter 7 Trustee’s allowed administrative expenses shall
       supersede and be paid prior to the claims of any interested party in such Chapter 11 Case
       (including any Party) except to the extent of a Party’s entitlement to such monies as the holder
       of an allowed secured claim with respect to proceeds of such Party’s collateral (including,
       without limitation, such Party’s pre-petition collateral and post-petition replacement collateral
       granted under orders of the Court).

    9. Inconsistencies:

       If and to the extent that any order entered by the Bankruptcy Court prior to the Settlement
       Effective Date contains any provision applicable to the claim or lien of a Party that is
       inconsistent with the Settlement Agreement, the provisions in the Settlement Agreement
       (except to the extent modified or expressly overridden by the Approval Order) shall govern
       and control.

    F. Miscellaneous Provisions




                                                    14
Case 19-01298-5-JNC        Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                  Page 27 of
                                            30


    1. Integration/Merger:

       This Settlement Agreement constitutes the entire understanding and agreement between the
       Parties with respect to the subject matter hereof and supersedes all prior and contemporaneous
       understandings and/or agreements, written or oral, regarding the subject matter of this
       Settlement Agreement. No amendments, modifications, or additions of any kind relating to
       this Settlement Agreement shall be binding unless in writing and signed by the Parties.

    2. Choice of Law:

       To the extent not governed by the Bankruptcy Code, this Agreement shall be governed by and
       construed in accordance with the laws of the State of North Carolina, without giving effect to
       rules governing the conflict of laws.

    3. Venue/Jurisdiction:

       The parties agree that the Bankruptcy Court shall retain the exclusive and sole jurisdiction to
       resolve any controversy or claim arising out of or relating to this Agreement or the
       implementation or the breach hereof. The parties consent to the core jurisdiction of the
       Bankruptcy Court, to the constitutional authority of the Bankruptcy Court to enter a final
       judgment, and agree to waive any right to a jury trial in connection with any disputes related
       to or arising out of this Agreement.

    4. Electronic/Facsimile Signatures:

       This Settlement Agreement may be executed in one or more counterparts (whether manually
       signed or by facsimile or other electronic means), each such counterpart shall be deemed an
       original, and all such counterparts shall constitute one and the same agreement.

    5. Successors and Assigns:

       The Settlement Agreement will be binding upon the Parties and their respective successors,
       administrators, heirs, executors, and assigns (each Party representing and warranting that it has
       not assigned, and will not assign, any claim that it has against any Debtor or any other Party
       or any lien that it may have against any property of any Debtor).

    6. Co-Authorship:

       The Parties agree that the terms and language of this Settlement Agreement were the result of
       negotiations between the Parties, and all parties were represented by counsel in the course of
       negotiations. This Settlement Agreement shall not be construed for or against any Party by
       reason of the authorship or claimed authorship of any provision of this Agreement or by reason
       of the status of the respective Parties.

    7. Severability:




                                                    15
Case 19-01298-5-JNC         Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26                  Page 28 of
                                             30


       If any term of this Agreement is to any extent illegal, otherwise invalid, or incapable of being
       enforced, such term shall be excluded to the extent of such invalidity or unenforceability; all
       other terms hereof shall remain in full force and effect.

    G. Modifications if CBSG Receiver Rejects Four-Party Settlement

    If the Receiver rejects the Four-Party Settlement, such settlement shall be modified in the
    following ways:

    1. The claim of CBSG shall not be deemed to be allowed and shall be subject to objections by the
    Trustee and any party in interest.

    2. CBSG shall not participate, either as a released Party or as releasing Party, in Paragraph E6
    titled “Mutual Releases; Covenants Not to Sue.”

    3.     The Trustee will not dismiss that certain adversary proceeding captioned Waldrep v.
    Complete Business Solutions Group, Inc., AP No. 19-00138 (Bankr. E.D.N.C) (the “Adversary
    Proceeding”), and CBSG will not be required by this Agreement to dismiss any crossclaims,
    counterclaims, and third-party claims against any Party or any other entity.

    4.       Because CBSG claimed to have a lien on the Fairfax real property, pending the outcome
    of the Adversary Proceeding the Trustee will escrow $645,000, which is the amount of the
    proceeds from the sale of the Fairfax real property. The source of this $645,000 placed into escrow
    shall be (i) the $405,000 attributable to the Fairfax real estate under Paragraph D.4(b) above, and
    (ii) a $240,000 portion of the CBSG Note Share. The portion of the CBSG Note Share that is not
    escrowed (totaling $105,000) shall be paid to N/W.

    5.       If the claims of CBSG are disallowed, either by resolution of the Adversary Proceeding or
    otherwise, then (i) the $240,000 balance of the CBSG Note Share shall be distributed to N/W, and
    (ii) the $405,000 attributable to the Fairfax real estate shall be distributed first to the holders of
    unpaid administrative expense claims in such Case (in the order of their respective priorities), with
    the balance applied on a pro rata basis to the payment of pre-petition priority claims in each such
    Case and thereafter on a pro rata basis to the holders of pre-petition general unsecured claims in
    each such Case.




                                                   THOMAS W. WALDREP, JR., TRUSTEE FOR
                                                   CAH ACQUISITION COMPANY #2, LLC, d/b/a
                                                   OSWEGO COMMUNITY HOSPTIAL, CASE NO.
                                                   19-01230

                                                   By:_______________________________
                                                   Thomas W. Waldrep, Jr.
                                                   Trustee




                                                     16
Case 19-01298-5-JNC   Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26   Page 29 of
                                       30


                                       THOMAS W. WALDREP, JR., TRUSTEE FOR
                                       CAH ACQUISITION COMPANY #3, LLC, d/b/a
                                       HORTON COMMUNITY HOSPTIAL, CASE NO.
                                       19-01180

                                       By:_______________________________
                                       Thomas W. Waldrep, Jr.
                                       Trustee


                                       THOMAS W. WALDREP, JR., TRUSTEE FOR
                                       CAH ACQUISITION COMPANY #7, LLC, d/b/a
                                       PRAGUE COMMUNITY HOSPTIAL, CASE NO.
                                       19-01298

                                       By:_______________________________
                                       Thomas W. Waldrep, Jr.
                                       Trustee


                                       THOMAS W. WALDREP, JR., TRUSTEE FOR
                                       CAH ACQUISITION COMPANY #12, LLC, d/b/a
                                       FAIRFAX COMMUNITY HOSPTIAL, CASE NO.
                                       19-01697

                                       By:_______________________________
                                       Thomas W. Waldrep, Jr.
                                       Trustee


                                       THOMAS W. WALDREP, JR., TRUSTEE FOR
                                       CAH ACQUISITION COMPANY #16, LLC, d/b/a
                                       HASKELL COUNTY COMMUNITY HOSPTIAL,
                                       CASE NO. 19-01227

                                       By:_______________________________
                                       Thomas W. Waldrep, Jr.
                                       Trustee


                                       COHESIVE HEALTHCARE MANAGEMENT &
                                       CONSULTING LLC

                                       By:_______________________________
                                       Name:
                                       Title:




                                         17
Case 19-01298-5-JNC   Doc 782 Filed 10/30/20 Entered 10/31/20 00:46:26   Page 30 of
                                       30




                                       PAUL L. NUSBAUM
                                       __________________________________
                                       Paul L. Nusbaum


                                       STEVEN F. WHITE
                                       __________________________________
                                       Steven F. White


                                       COMPLETE BUSINESS SOLUTIONS GROUP,
                                       INC.

                                       By:_______________________________
                                       Ryan K. Stumphauzer
                                       Receiver




                                         18
